            Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                     *

v.                                            *       Case No. 1:20-cr-00162-SAG

SANDRA KING,                                  *

          Defendant.                          *

            UNITED STATES OF AMERICA’S SENTENCING MEMORANDUM

          The United States of America, by its undersigned counsel, submits this Sentencing

Memorandum for the sentencing of Sandra King, currently scheduled for October 19, 2020.

     I.      INTRODUCTION

          From 2014 to 2019, Defendant Sandra King (“King”) was the president of two unions, the

Federation of Police and Security (“FOPS”) and the Alliance of Independent Workers (“AIW”).

FOPS represented private security guards at multiple locations in the D.C. area, including at the

Uniformed Services University of Health Sciences (“USUHS”) in Bethesda, Maryland, the

Consumer Financial Protection Bureau in Washington, D.C., and the National Science Foundation

in Northern Virginia. AIW represented the communication staff, mortuary staff, medical records

staff, and the child fatality staff at the District of Columbia, Office of the Chief Medical Examiner

(“OCME”).

          King stole more than $50,000 from these unions during her tenure as president. King used

the union bank accounts as her own personal bank accounts, spending money a variety of personal

purchases, from putting gas in her car to purchases at Wal-Mart and Target. She not only

committed this crime after watching her predecessor go to prison for the same conduct, she also

continued to steal from the unions after she was confronted by federal investigators in June 2019.

At the same time that she was spending union dues on her personal expenses, she was not providing

                                                                                                   1
           Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 2 of 9



any meaningful leadership to the unions. For these reasons and for the reasons discussed below,

the United States is recommending the following sentence: (1) a one-year term of imprisonment;

(2) three years of supervised release; and (3) restitution of $57,328.01 that is due in full

immediately and pursuant to a schedule that is consistent with King’s finances.

   II.      FACTS

            A. King witnessed her predecessor go to prison for theft, and the Department of
               Labor advised her that personal use of union funds was a prohibited.

         In June 2014, the United States charged J.C. Stamps, the president of the National Union

of Police and Security (“NUPSA”), with theft from the NUPSA employee benefit plan. See

Information, United States v. Stamps, Case No. 1:14-cr-00123-RDM (D.D.C.), attached as Exhibit

A. NUPSA later changed its name to FOPS. King provided administrative support to Stamps

when he was president of NUPSA, and she succeeded him as the president of both NUPSA/FOPS

and AIW. Stamps pleaded guilty, and on October 1, 2014, the Court sentenced him to a nine-

month term of imprisonment. See Stamps Oct. 1, 2014 Judgment, attached as Exhibit B.

         Two days after Stamps’ sentencing, investigators from the United States Department of

Labor, Office of Labor-Management Standards (“OLMS”) met with King and informed her of her

fiduciary obligations as the president of the FOPS. OLMS also instructed King that union funds

were to be used only for the benefit of the union members, and that personal use of the union funds

was a violation of federal law. By the end of the month, King had already stolen more than

$3,000.00 from FOPS. See Oct. 2014 Personal Expenditures, attached as Exhibit C.

            B. King did not provide any meaningful leadership to her unions.

         As president of FOPS and AIW, King should have assisted her members by bargaining

with employers, litigating grievances, and providing administrative support to the unions. The

union members, however, reported that King provided no leadership, at all. According to M.N.,

                                                                                                 2
          Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 3 of 9



who was the shop steward (the lead union representative in a bargaining unit) for the FOPS

members at USUHS, “King never did one thing for us.” See Dec. 12, 2018 Report of Interview

of N.M., attached as Exhibit D. King never held membership meetings and never visited the

USUHS worksite. Id. at 1-2. M.N. wanted to file a grievance with her employer because her

employer suspended her for missing work even though she was sick and had a note from her doctor.

Id. at 2. King did not provide M.N. with any assistance with the grievance, and M.N. ultimately

never filed the grievance. Id. King told M.N. that she had a regular job and that the FOPS members

at USUHS were not her only priority. Id.

        On another occasion, N.M. told King that new security guards were considering joining

FOPS and wanted more information. Id. King refused to visit the worksite and meet with the

potential members and instead offered N.M. $3.00 for every new member that she got to join the

union. Id. After that incident, N.M. decided to quit the union. Id. N.M. concluded her interview

with federal investigators by stating “It is not a good feeling when you are struggling to take care

of your kid and pay the bills the right way and see someone spending your dues money to live the

highlife.” Id. at 6.

        The shop steward for AIW, P.G., similarly reported that King “never did any work for the

union.” See Jan. 27, 2020 Report of Interview of P.G. at 3, attached as Exhibit E. According to

P.G., King never held membership meetings and only came to the OCME worksite once to

introduce herself. Id. at 2. P.G. stated that when one employee had an issue with his employer,

P.G. had difficulty getting in touch King, and the employee eventually had to hire a private attorney

for assistance because “[King] did nothing.” Id. at 3. P.G. and the other members of AIW

eventually had to look for new representation. Id. at 4.




                                                                                                   3
            Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 4 of 9



             C. King stole from FOPS and AIW for five years, and she continued her theft
                even after she was caught.

          As president of FOPS and AIW, King was not only in a position of trust as the leader of

these unions, but she was also a fiduciary of the unions as she was the only authorized signatory

on the FOPS and AIW bank accounts. FOPS maintained accounts at SunTrust and Wells Fargo,

and AIW maintained an account at Wells Fargo. King deposited dues from union members and

restitution payments from Stamps into these bank accounts.

          King used the union bank accounts as her own personal spending accounts. King used

union funds for her personal benefit by writing checks to cash, making cash withdrawals at

automated teller machines, and making personal purchases using the unions’ debit cards. She used

union funds to purchase liquor, pay rent on her apartment, and purchase items at Target, Wal-Mart,

Amazon, Apple iTunes, and at grocery stores. She also used these funds to pay for her personal

life insurance and automobile insurance. Additionally, King’s personal expenditures often caused

overdrafts on FOPS’s bank account, which caused FOPS to incur an additional loss of $6,388.50

in overdraft fees and penalties.

          On June 12, 2019, federal agents with OLMS interviewed King, and she admitted to some

of the personal expenditures. Yet, after that meeting, King went on to steal nearly $5,000.00. See

Post-June 12, 2019 Expenditure Analysis, attached as Exhibit F.

   III.      RESTITUTION

             A. The Victims and the Amount

          Prior to entering the Plea Agreement, the Government provided a detailed spreadsheet to

King’s counsel that detailed the loss calculation. In the Plea Agreement, the parties agreed that

the loss was at least $57,328.01, which was comprised of a $20,368.76 loss from FOPS, a

$30,570.75 loss from AIW, ands an additional $6,388.50 in overdraft fees on the FOPS account.

                                                                                                4
            Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 5 of 9



          FOPS and AIW are no longer operating, and the bargaining units that they represented are

now represented by new unions, which the Government has identified below. Additionally, King

and FOPS pledged Stamps’ restitution payments to the National Labor Relations Board (“NLRB”)

as part of a settlement that arose from Stamps’ failure to process grievances during his tenure as

president of NUPSA.1 See Formal Settlement Stipulation, Case No. 06-CB-105424, NLRB,

Region 6, attached as Exhibit G. The chart below summarizes the amounts owed to the successor

unions and the NLRB.

                                 Sandra King - Restitution Schedule

    Total Loss from Federal of Police and Security: $26,757.26

    To be paid to:         Organization                                                 Amount

                           National Labor Relations Board                                   $3,467.00
                           International Union, Security, Police and Fire
                           Professionals of America                                        $11,645.13

                           Governed United Security Professionals                          $11,645.13

    Total Loss from the Alliance of Independent Workers: $30,570.75

    To be paid to:         Organization                                                 Amount

                           National Association of Government Employees                    $30,570.75

    Total Restitution:                                                                     $57,328.01

A detailed worksheet that includes addresses and payee information is attached as Exhibit H.




1
  Part of the Settlement Agreement with NLRB required the FOPS to “cease and desist from . . .
[p]ermitting any further alienation of its assets by its current Executive Director, Sandra M. King.”
Ex. G at 4.
                                                                                                   5
         Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 6 of 9



           B. The Order

       Pursuant to the Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C. § 3663A, and

pursuant to the Plea Agreement, the Court must order restitution in the full amount of the victims’

losses.2 The Court should order that the restitution be due “in full immediately” and pursuant to a

payment schedule that is consistent with King’s finances.

       As to the “in fully immediately” order, Congress has expressed a preference through statute

that restitution be payable immediately. See 18 U.S.C. § 3572(d)(1). This statutory preference is

consistent with the Crime Victims’ Rights Act mandate that victims receive “full and timely

restitution as provided in law.” 18 U.S.C. § 3771(a)(6) (emphasis added). Restitution orders that

are payable in full immediately allow the government to use its full array of tools to ensure that

victims receive restitution in a timely manner. Even where a defendant does not have the ability

to pay the full amount of the debt immediately, the “in full immediately” order allows the

government to act swiftly in the event that the defendant’s finances change. Further, an “in full

immediately” order does not prejudice a destitute defendant because if the defendant has no assets,

then the Government cannot take any action to collect the debt. Moreover, oppressive collection

tactics are prohibited by the Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq., and

the Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq. Lastly, the “in full immediately”




2
  The count of conviction, 29 U.S.C. 501(c), does not fall within § 3663A(c)(1) of the MVRA.
The parties, however, agreed in Section 3.c of the Plea Agreement that conduct covered by the
MVRA gave rise to the Plea Agreement, which is sufficient to trigger the MVRA under
§ 3663A(c)(2).
                                                                                                 6
            Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 7 of 9



order allows the Bureau of Prisons to collect restitution through the Inmate Financial

Responsibility Program (“IFRP”).3

          Pursuant to 18 U.S.C. § 3664(f)(2), the Court is also required to order a payment schedule

consistent with the Defendant’s finances. King’s Pre-Sentence Report shows excess monthly

income of $824.00. The Court should set a payment schedule of at least $500.00 per month.

    IV.      RESPONSE TO KING’S SENTENCING RECOMMENDATION

          King’s counsel filed a letter with the Court along with letters from family members

requesting that the Court not sentence King to a term of imprisonment. Although King has

certainly encountered tragedy and trauma in her life, the filings indicate that King comes from a

loving family and that King herself is professionally resourceful. She has been working since she

was 13 years old. She did not need to steal money in order to provide for herself.

          King attributes her theft to financial difficulties that she encountered as part of her divorce.

The facts, however, indicate that her theft was more about opportunity than it was about any

financial difficulties. King assumed control of FOPS in October 2014. Her first personal

withdrawal of union funds came on October 6, 2014. See Ex. C. Additionally, her theft did not

end when she found new employment after her divorce. King started working for two different

home healthcare companies in January 2015, only three months after she assumed control of the




3
  BOP is likewise prohibited from using oppressive collection tactics. The IFRP is a voluntary
program that is intended to “encourage[] each sentenced inmate to meet his or her legitimate
financial obligations,” and that “the inmate’s efforts to fulfill those obligations [are] indicative of
that individual’s acceptance and demonstrated level of responsibility.” 28 C.F.R. § 545.10. BOP
works with each inmate and uses an ability-to-pay approach to establish a defendant’s IFRP
payment. Id. § 545.11. Moreover, BOP cannot use IFRP to deprive inmates of essential items.
In addition to the Eighth Amendment’s prohibition on cruel and unusual punishment, BOP’s
regulations mandate that every inmate be provided with certain necessities, such as over-the-
counter medication, paper and envelopes, stamps for legal and community correspondence, and
personal hygiene items. See 28 C.F.R. §§ 549.30, 540.21, 551.6.
                                                                                                        7
          Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 8 of 9



unions. In fact, King frequently told union members that they were not her only priority because

she had a full time job. See, e.g., Ex. D at 2; Ex. E at 3. King did not steal from the unions because

she needed to, she stole from the unions because she could.

        Finally, King argues that the Court should not sentence her to a term of imprisonment

because of the coronavirus. In doing so, King is blending a sentencing determination with a

designation determination. King presumes without justification that BOP cannot safely house her.

The BOP has ably managed its prison population during the pandemic and can do so for King.

   V.      SENTENCING RECOMMENDATION

        The Government’s one-year sentence recommendation is within the United States

Sentencing Guidelines and is otherwise consistent with the factors in 18 U.S.C. § 3553(a). As for

the Sentencing Guidelines, the parties and U.S. Probation agree that King’s offense level is 12,

which provides for an imprisonment range of 10 months to 16 months.

        As for the remaining § 3553(a) factors, the discussion above elucidates many of those

factors, but the Government would like to emphasize one factor in particular: deterrence. The

Court’s sentence should “afford adequate deterrence to criminal conduct.”                 18 U.S.C.

§ 3553(a)(2)(B). This factor also would have been applicable to Stamps’ 9-month sentence. But

we know from King’s conduct that Stamps’ 9-month sentence was not a deterrent. King also was

not deterred when, two days after the Court sentenced Stamps, OLMS investigators instructed her

that she could not use union funds for personal expenses. King was again not deterred in 2018

when the NLRB ordered her to cease alienating union funds. King was still undeterred when

OLMS investigators confronted her with evidence of her theft in June 2019. King has made clear

that a nine-month prison sentence and several admonishments from law enforcement are not a




                                                                                                    8
         Case 1:20-cr-00162-SAG Document 15 Filed 10/05/20 Page 9 of 9



sufficient deterrent. The Court should impose a sentence that is meaningfully greater than Stamps’

9-month sentence. The United States is recommending a one-year term of imprisonment.


                                                    Respectfully submitted,

                                                    Robert K. Hur
                                                    United States Attorney

                                                    /s/ Matthew P. Phelps
                                                    Matthew P. Phelps, No. 17933
                                                    Assistant U.S. Attorney
                                                    U.S. Attorney’s Office
                                                    District of Maryland
                                                    36 S. Charles Street, 4th Floor
                                                    Baltimore, MD 21201
                                                    (410) 209-4800

                                                    Counsel for the United States of America




                                                                                                9
